     Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


DENIS SCHEXNAYDER, JR.                                  CIVIL ACTION


VERSUS                                                  NO: 20-775


HUNTINGTON INGALLS INC. ET AL.                          SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Remand (Doc. 33). For the
following reasons, the Motion is DENIED.


                               BACKGROUND
      Plaintiff Denis Schexnayder filed suit in Orleans Parish Civil District
Court on May 22, 2019 against various defendants, including Huntington
Ingalls Incorporated (hereinafter referred to as “Avondale”), alleging that he
contracted lung cancer as a result of exposure to asbestos. Plaintiff alleges that
he was exposed to asbestos from Avondale shipyards in two ways. First,
Plaintiff’s father worked at Avondale shipyard and wore his asbestos-
contaminated clothes home. Second, Plaintiff worked for two summers at
Avondale shipyard. Plaintiff and his father performed work at Avondale

                                        1
     Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 2 of 7



pursuant to contracts between Avondale and the United States government for
the construction of vessels. These contracts included requirements that
Avondale use asbestos-containing materials. Plaintiff claims that Avondale
failed to warn him of the dangers of asbestos or provide him or his father with
adequate safety equipment or procedures.
      On July 19, 2019, Defendant Avondale removed Plaintiff’s suit to this
Court, asserting jurisdiction under 28 U.S.C. § 1442(a)(1) (the “Federal Officer
Removal Statute”). This Court granted Plaintiff’s motion for remand back to
state court, holding that Avondale could not establish the requisite causal
nexus between its actions under color of federal office and the plaintiff’s claims
required for removal under the Federal Officer Removal Statute.
      After this matter was remanded, however, the Fifth Circuit issued its en
banc opinion in Latiolais v. Huntington Ingalls, Inc., in which it overturned
the court’s prior “causal nexus” jurisprudence and adopted a broader “relating
to” test. 1 In response to this change in the law, Avondale removed the case to
this Court for a second time. Plaintiff again moves for remand arguing (1) that
Defendant’s removal was untimely and (2) that this Court lacks jurisdiction
under the Federal Officer Removal Statute.


                                  LEGAL STANDARD
      Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 2 The burden
is on the removing party to show “that federal jurisdiction exists and that

      1   951 F.3d 286, 296 (5th Cir. 2020).
      2   28 U.S.C. § 1441.
                                               2
     Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 3 of 7



removal was proper.” 3 When determining whether federal jurisdiction exists,
courts consider “the claims in the state court petition as they existed at the
time of removal.” 4 Pursuant to 28 U.S.C. § 1446, a notice of removal must be
filed within 30 days of the receipt by the defendant of the initial pleading
setting forth the claim for relief upon which such action or proceeding is based.
If, however, “the case stated by the initial pleading is not removable, a notice
of removal may be filed within 30 days after receipt by the defendant, through
service or otherwise, of a copy of an amended pleading, motion, order or other
paper from which it may first be ascertained that the case is one which is or
has become removable.” 5


                             LAW AND ANALYSIS
      A. Timeliness
      First, Plaintiff argues that removal is untimely because the Latiolais
decision does not constitute an “order” or “other paper” under § 1446. Plaintiff
is correct that decisions in unrelated cases generally do not constitute “orders”
under § 1446. 6 However, Avondale argues that an exception to this rule
espoused by the Fifth Circuit in Green v. R.J. Reynolds Tobacco Company
applies here. 7
      In Green, the Fifth Circuit held that an order in another case can be an
“order” for purposes of removing a case under § 1446(b)(3) when the two cases

      3 Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting
Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
     4 Manguno, 276 F.3d at 723.
     5 28 U.S.C. § 1446(b).
     6 Green v. R.J. Reynolds Tobacco Co., 274 F.3d 263, 266 (5th Cir. 2001).
     7 Id.

                                            3
      Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 4 of 7



involve (1) the same defendants, (2) a similar factual situation, and (3)
resolution of a similar legal issue that has the effect of making the case
removable. 8 This case easily fits within the Green exception. Avondale was a
defendant in Latiolais and here. Both cases involve negligence claims brought
against Avondale for injuries allegedly caused by exposure to asbestos. “And,
Latiolais resolved the legal question at issue here— the removability under the
Federal Officer Removal Statute of cases involving asbestos-related negligence
claims.” 9 Therefore, the en banc decision in Latiolais easily satisfies the narrow
Green exception and constitutes an “order” for purposes of removal under
§ 1446(b)(3). 10 Avondale’s notice of removal was timely filed within 30 days of
receipt of the Fifth Circuit’s decision in Latiolais.
       B. Subject Matter Jurisdiction
       In removing this case, Avondale argues that this Court has jurisdiction
under 28 U.S.C. § 1442(a)(1)—the Federal Officer Removal Statute. Under the
statute, an action commenced in state court “that is against or directed to . . .
[t]he United States or any agency thereof or any officer (or any person acting
under that officer) . . . for or relating to any act under color of such office . . . .”
may be removed. 11 Although remand to state court generally is preferable


       8  Id. at 267–68.
       9  Id.
        10 Other courts in this district have reached the same conclusion. See Bourgeois v.

Huntington Ingalls Inc., No. CV 20-1002, 2020 WL 2488026, at *4 (E.D. La. May 14, 2020);
Broussard v. Huntington Ingalls, Inc., No. CV 20-836, 2020 WL 2744583, at *3 (E.D. La. May
27, 2020); Melvin H. Francis V. ITG Brands LLC, et al., No. CV 20-997, 2020 WL 2832538,
at *3 (E.D. La. June 1, 2020); Hulin v. Huntington Ingalls, Inc., No. 20-924, 2020 WL
3072187, at *2 (E.D. La. June 10, 2020); Holmes v. Bossier, No. CV 20-880, 2020 WL 3482121,
at *4 (E.D. La. June 26, 2020).
        11 28 U.S.C. § 1442(a)(1).

                                               4
      Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 5 of 7



when removal jurisdiction is questionable, courts must broadly construe the
Federal Officer Removal Statute, interpreting it liberally to support federal
jurisdiction when appropriate. 12 Nevertheless, the statute’s scope is “not
limitless.” 13 To remove this matter pursuant to the Federal Officer Removal
Statute under revised Fifth Circuit law, Avondale must now show: “(1) it has
asserted a colorable federal defense, (2) it is a ‘person’ within the meaning of
the statute, (3) that has acted pursuant to a federal officer’s directions, and (4)
the charged conduct is connected or associated with an act pursuant to a
federal officer’s directions.” 14 The removing defendant must satisfy all four
elements. 15 Thus, if any one element is lacking, remand to state court is
justified.
       Plaintiff argues only that Avondale cannot satisfy the colorable federal
defense element required by the Federal Officer Removal Statute. “[A]n
asserted federal defense is colorable unless it is immaterial and made solely
for the purpose of obtaining jurisdiction or wholly insubstantial and frivolous.
Certainly, if a defense is plausible, it is colorable.” 16 In its Notice of Removal,
Avondale asserts three federal defenses to Plaintiff’s claims: (1) government
contractor immunity under Boyle v. United Technologies Corp., 17 (2) derivative




       12See Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 460–61 (5th Cir. 2016) (citing
Watson v. Philip Morris Cos., 551 U.S. 142, 147 (2007)).
      13 Watson, 551 U.S. at 147.
      14 Latiolais, 951 F.3d at 296.
      15 See Legendre v. Huntington Ingalls, Inc., 885 F.3d 398, 400 (5th Cir. 2018).
      16 Latiolais, 951 F.3d at 296.
      17 487 U.S. 500 (1988).

                                             5
      Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 6 of 7



sovereign immunity under Yearsley v. W.A. Ross Construction Co., 18 and (3)
immunity under the Longshore and Harbor Workers’ Compensation Act.
      Boyle provides immunity to contractors for conduct that complies with
the specifications of a federal contract. 19 Federal contractors are not liable for
design defects if “(1) the United States approved reasonably precise
specifications; (2) the equipment conformed to those specifications; and (3) the
supplier warned the United States about the dangers in the use of the
equipment that were known to the supplier but not to the United States.” 20
Plaintiff argues that Avondale failed to comply with government specifications.
Specifically, he argues that Avondale cannot rely on Boyle because it failed to
comply with the safety requirements of the of Walsh-Healey Act and other
safety mandates in its use of asbestos-containing products. Avondale, however,
presents evidence that it did in fact comply with those requirements.
Accordingly, there is a factual issue that need not be decided at this stage. 21 A
“federal contractor defense is adequate for jurisdictional purposes when the
removing party’s entitlement to it is subject to reasonable debate.” 22
Accordingly, Avondale has presented at least one colorable federal defense.
       C. Waiver
       Finally, Plaintiff argues that Avondale cannot remove this action
because it waived its right to do so by filing an opposition to Plaintiff’s Motion


       18309 U.S. 18 (1940).
       19Boyle, 487 U.S. at 512.
      20 Id.
      21 Laurent v. City of New Orleans, No. 14-2022, 2014 WL 5410654, at *4 (E.D. La. Oct.

23, 2014) (“[A] motion to remand is not the proper mechanism by which to litigate a
defendant’s defense.”).
      22 Savoie, 2017 WL 2391264, at *6 (internal citation omitted).

                                             6
     Case 2:20-cv-00775-JTM-DMD Document 37 Filed 07/14/20 Page 7 of 7



for Summary Judgment in state court. However, Avondale filed its opposition
to Plaintiff’s Motion for Summary Judgment in state court prior to the Fifth
Circuit’s decision in Latiolais—that is, prior to obtaining the right to remove
the case. Therefore, Avondale’s timely participation in the state court litigation
cannot waive a right it did not yet have. This argument fails, and removal is
proper.


                                CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                       New Orleans, Louisiana this 14th day of July, 2020.


                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                        7
